



Exhibit 10.1




SECOND AMENDATORY
EMPLOYMENT AGREEMENT




SECOND AMENDATORY EMPLOYMENT AGREEMENT (the “Amendatory Agreement”), dated as of
September 25, 2009, by and among KSW Mechanical Services, Inc., a Delaware
corporation (the “Company”), KSW, Inc., a Delaware corporation (“KSWI”) and
Floyd Warkol (“Warkol”).




WITNESSETH:




WHEREAS, Warkol is employed by the Company and KSWI pursuant to an Employment
Agreement, dated as of January 1, 2006, by and among the Company, KSWI and
Warkol (the “Employment Agreement”).


WHEREAS, the Company, KSWI and Warkol have previously provided for the extension
of the Term of the Employment Agreement through December 31, 2009.


NOW, THEREFORE, in consideration of the mutual premises contained herein, the
parties hereto hereby agree as follows:


1.           All terms used herein that are defined in the Employment Agreement
shall have the meanings provided therein, unless otherwise defined herein.  The
Employment Agreement is amended as follows:


2.           The Term of the Agreement is extended through December 31, 2011.


3.           Section 2.2 of the Employment Agreement is amended to read:


“2.2 Bonus.  In addition to the base salary set forth in paragraph 2.1 hereof,
for the years 2010 and 2011, Warkol shall receive each year an amount equal to
9.5% of the annual profits, before taxes, of the Company which are in excess of
$100,000, to be paid within 75 days after the end of each calendar year.  For
the purpose of this Agreement, pretax profit shall exclude any bonuses due to
Floyd Warkol.”

--------------------------------------------------------------------------------




4.           Section 2.3 (h) of the Employment Agreement is amended to read:


“(h)  The Company shall provide to Warkol such additional compensation, fees,
bonus or other forms of compensation as the Compensation Committee of the Board
of Directors in its sole discretion shall authorize or agree to pay, payable on
such terms and conditions as it shall determine, structured in a manner as to
comply with IRS Section 409A.”


5.           Except as specifically amended or modified herein, all of the terms
and provisions of the Employment Agreement shall remain in full force and
effect.
 


IN WITNESS WHEREOF, each of Warkol, the Company, and KSWI has executed this
Agreement, or caused this Agreement to be executed by its duly authorized
officer as of the date first written above.

 

KSW, INC. COMPENSATION COMMITTEE        KSW MECHANICAL SERVICES, INC.          
                By:
/s/ John Cavanagh 
  By:
/s/ Richard W. Lucas
   
John Cavanagh 
   
Name:  Richard W. Lucas
Title:  Chief Financial Officer
   
 
   
 
 

            By:
/s/ Stanley Kreitman 
   
/s/ Floyd Warkol
   
Stanley Kreitman 
   
Floyd Warkol
   
 
   
 
 

 

            By:
/s/ Warren O. Kogan
   
 
   
Warren O. Kogan
   
 
   
 
   
 
 

 
 

--------------------------------------------------------------------------------

